Order, Supreme Court, New York County (Lorraine Miller, J.), entered April 4, 1996, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We find that the affidavits submitted by two of defendant-appellant’s employees, which attest to the individual defendant’s unusual behavior, including sexually inappropriate behavior towards minors, raise an issue of fact as to whether defendant landlord knew or should have known that the individual defendant had a propensity to commit predatory sexual acts against children (see, Vanderhule v Berinstein, 285 App Div 290). Concur—Sullivan, J. P., Ellerin, Nardelli, Rubin and Tom, JJ.